Title: From George Washington to James Wilson, 23 January 1778
From: Washington, George
To: Wilson, James



Dear sir
Head Quarters [Valley Forge] 23d Jany 1778

I have received your favor of the 11th Instant. Captain Smith obtain’d leave of Absence some time ago, & I understand is gone to Baltimore. If upon your Writing to him, he will return to Carlile, he has my permission to remain with you a short time, for the Settlement of your Business. I am Dear Sir your mo. Obedt Servant

Go: Washington

